Citation Nr: 0003204	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-06 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased rating for hemorrhoids, rated 
zero percent disabling.  

(The issue of entitlement to Vocational and Rehabilitation 
Education benefits under Chapter 38, Title 31, U.S.C., for 
payment for a Masters of Public Administration degree, will 
the subject of another decision under the same docket 
number.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel

INTRODUCTION

The veteran served on active duty from May 1986 to August 
1986, and from January 1991 to August 1991, with additional 
periods of active duty for training.  

Initially, the veteran contended that service connection was 
warranted for a number of disabilities.  These issues were 
developed for appellate review.  In a January 1997 statement, 
the veteran requested to withdraw his appeal.  Later in 
January 1997, the veteran argued that service connection was 
warranted for a finger disorder and pes planus, and that an 
increased rating was appropriate for the hemorrhoids.  These 
issues were developed by the Department of Veterans Affairs 
(VA) Regional Office (RO).  In a September 1997 hearing 
before an RO hearing officer, the veteran indicated that he 
wished to withdraw all of his claims with the exception of an 
increased rating for hemorrhoids.  

Subsequently, the veteran raised another number of issues 
with the VA.  In a July 1998 rating action, the RO found that 
the veteran had not provided new and material evidence to 
reopen a claim for entitlement to service connection for a 
bilateral foot disorder or residuals of a left middle finder 
injury; and for service connection for a gastric ulcer and a 
right shoulder disorder.  At the time the claim was referred 
to the Board for action, no notice of disagreement with this 
action had been received.  Accordingly, these issues are not 
before the Board for review.    


FINDING OF FACT

The veteran's hemorrhoids are not large, thrombotic, or 
irreducible.



CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids are not 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Part 4, Code 7336 (1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the veteran's service medical records show that 
he reported a four day history of rectal pain when he was 
treated in February 1991.  A single non thrombosed hemorrhoid 
was shown.  

On initial rating in February 1992, service connection was 
denied for hemorrhoids as no post service manifestations were 
demonstrated.  In a subsequent rating action, dated in August 
1996, the RO found that post service treatment and 
examination had shown the presence of hemorrhoids.  
Accordingly, service connection was granted and a zero 
percent rating was assigned.  Service connection continued to 
be denied for fissure in ano.  The veteran now contends that 
a compensable rating is appropriate for the hemorrhoids.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
The current zero percent rating is warranted when the 
hemorrhoids are mild or moderate.  For a 10 percent rating to 
be appropriate, the hemorrhoids must be large or thrombotic, 
irreducible and with excessive redundant tissue, evidencing 
frequent recurrences.  38 C.F.R. § 4.114, Part 4, Code 7336 
(1999)

A review of the findings on examination and treatment do not 
demonstrate that the veteran's hemorrhoids are of sufficient 
severity to warrant a compensable rating.  As noted, service 
connection is not in effect for fissure in ano, and therefore 
symptomatology resultant from such a disorder may not be 
considered in making determination as to the proper 
evaluation.  

The veteran complained of abdominal pain when he was treated 
at the Loma Linda University Surgery Medical Center in April 
1992, but there was no evidence of external hemorrhoids.  On 
follow-up treatment the next month, there was very small old 
evidence of thrombosed hemorrhoids.  

External hemorrhoids were present on a January 1995 VA 
treatment report, with pain limited to 9 o'clock.  In a March 
1995 service medical facility treatment note, external 
hemorrhoids were present, with minimal tenderness and no area 
of specific pain.  He underwent a lateral internal 
sphincterotomy at a service medical facility in May 1995, for 
alleviation of an anal fissure.  

The veteran was furnished with a VA compensation examination 
in October 1996, at which time the history of the May 1995 
operative procedure was given.  He reported rectal bleeding, 
constipation and burning in the perianal area.  He passed 
three stools a day with difficulty.  On digital rectal 
examination at the inferior border of the anal verge there 
was an old hemorrhoid tissue tag.  Tenderness was encountered 
in the superior portion of the anal verge on digital rectal 
examination.  The remainder of the examination was normal, 
but somewhat limited by the veteran's discomfort.  No rectal 
bleeding was present on examination.  There was no 
incontinence, dehydration, malnutrition or anemia.  The 
diagnosis was hemorrhoids.  On follow-up flexible 
sigmoidoscopy in November 1996, no active hemorrhoids were 
shown.  He complained on additional treatment in that his 
hemorrhoids swelled up anytime his stools were hard.  
Occasional rectal bleeding and some pain were reported during 
treatment at a VA facility in January 1998.  Soft stools were 
present on treatment in February 1998, but the veteran gave a 
history of hard stools and constipation.  

These findings and history were consistent with testimony 
offered at the formal hearing in September 1997.  He reported 
daily pain as a result of the hemorrhoids, with occasional 
swelling.  (Transcript, hereinafter T 2, 3).  He had to talk 
stool softeners and suppositories, and used Metamucil and a 
diet of fruit.  (T 2-4).  

This evidence shows that the hemorrhoids were present on 
examination and treatment.  However, there was only minimal 
tenderness and no area of specific pain on treatment in May 
1995.  He reported anal symptomatology when he was examined 
in October 1996, but only an old hemorrhoid tag was noted, 
not large or thrombotic hemorrhoids.  The veteran has 
required rectal surgery, but this was required for alleviated 
of an anal fissure.  As the Board has noted, since service 
connection is not in effect for this condition, the resultant 
symptomatology may not be considered in determining the 
proper rating for the service connected disability.  

Accordingly, as the hemorrhoids are not shown to be large, 
thrombotic or irreducible, a compensable rating is not 
warranted.  To this extent, therefore, the veteran's appeal 
must be denied.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  


ORDER

An increased rating for hemorrhoids is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

